DETAILED ACTION
The response filed on 02/27/2021 has been entered and made of record.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
3.	Claims 1-7 are cancelled.
4. 	New claims 8-11 are added.
5.	The objection to Drawings has been withdrawn in view of the amendment.
6.	Applicant's amendment filed 02/27/2021 with respect to new claims 8-11 have been fully considered but are moot in view of the new ground(s) of rejection. Please see section 13 below.
7. 	Applicant's arguments/amendment filed 02/27/2021 with respect to the prior art reference ‘240 (US 9097240) and the prior art reference ‘323 (US 20150101323) have been fully considered but they are not persuasive. Please see response to argument section 17 below.
Drawings
8.	The drawings are objected to under 37 CFR 1.83 (a). The drawing must show every feature of the invention specified in the claims (see MPEP 35 U.S.C. 113). Therefore, the subject matter in claim 8 includes b. a ball valve within said pipe must be shown or the feature(s) canceled from the claim(s). Fig. 2 shows a ball valve 2a which is larger size than the pipe 1a therefore, the ball valve 2a within the pipe 1a must be shown appropriately. No new matter should be entered.

Note: The applicant submitted drawing fig.1 on 01/22/2018 is acceptable. Because claim 9 recites b. a turbine (2) within said pipe (3). Therefore, drawing fig. 1 submitted on 01/28/2021 and 06/08/2018 are not acceptable.
Appropriate correction is required.
Specification
9.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
10.	Claims 8, 9 and 11 objected to because of the following informalities:
so as”. 
Moreover, for clarity, it is suggested to use appropriate or formal claim language instead of using “so as” i.e. “So as water is made to flow through said pipe, then water pressure within said container is made to vary and cause said piezoelectric material to generate electric power”. It is suggested that “So as” should be removed or replaced with an alternative claim language for example “so as to flow”.
Claim 8 recites “said container is made to vary” should be “said water filled container is made to vary”. 
Claim 9 recites “So as” in line 6 of the claim 9. For clarity and consistency, it is suggested to change with for example “so as”.
Moreover, for clarity, it is suggested to use appropriate or formal claim language instead of using “so as” i.e. “So as water is made to flow through said pipe, then water pressure within said container is made to vary and cause said piezoelectric material to generate electric power”. It is suggested that “So as” should be removed or replaced with an alternative claim language for example “so as to flow”.
Claim 9 recites “said container is made to vary” should be “said water filled container is made to vary”. 
Claim 11 recites “sid piston” in line 1 of the claim 11. For clarity and consistency, it is suggested to change with for example “said piston”. 
Claim 11 recites “said cam”.
Appropriate corrections are required.
Claim Rejections - 35 USC § 103(AIA )
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Langmann Patent No.: US 9097240 B1 hereinafter referred to as ‘240 in view of Manakkattupadeettathil Patent No.: US 8516812 B2 hereinafter referred to as ‘812 and further in view of Schmitfranz et al. Pub. No.: US 2005/0224050 hereinafter ‘050.
Regarding claim 8, ‘240 discloses an energy conversion apparatus (figs.1A, 1B) comprising: 
a. a pipe (pipe 50) filled with pressurized water (e.g. Col.5, lines 1-30, 50-65 note: variation i.e. increase or decrease in fluid pressure), 
b. a ball valve within said pipe, and 

So as water is made to flow through said pipe then water pressure within said container is made to vary when said ball valve is operated and cause said piezoelectric material to generate electric power (Col.5, lines 1-30, 50-65 note: variation i.e. increase or decrease in fluid pressure with a restoring force such as  a spring 20 or other mechanism i.e. piezoelectric material in restoring force chamber 42 of a housing 10 and then fluid flows into pipe 50 and then into turbine 22 causing it to rotate and the rotation of the turbine 22 causes rotation of the attached generator 24 and generated electricity).  
‘240 discloses the limitation of the claim(s) as discussed above, but does not specifically disclose a ball valve and when said ball valve is operated and cause said piezoelectric material to generate electric power.
‘812 discloses a ball valve (figs.1 and 2: ball-valve 175, Col.7, lines 14-18) within said pipe (e.g. see fig.1: opening of a first pipe 110 or sphere-sliding pipe 170), and a water filled container (fig.1: a tank 151) operably connected to said pressurized water (115) through said ball valve (figs.1 and 2: ball-valve 175).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘240’s invention 
‘050 discloses So as water is made to flow through said pipe (feeder lines 2, 3, 9) then water pressure within said container (4, paras. [0030], [0033], [0034]) is made to vary (para. [0012]) when said ball valve is operated and cause said piezoelectric material to generate electric power (fig.1: two way valve 12, piezoelectric stack 5; para. [0007], para. [0008] indicates an injector needle 11 can also be conducted with other closing elements such as, for example, controllable hinged covers or ball valves; paras. [0030]-[0034] note: the opening and closing of the two-way valve 12 brings about rapid pressure changes in the surroundings of the piezoelectric element 5 in volume 4; abstract indicates a voltage signal allocated to an electrical voltage recorded on the piezoelectric element).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘240 and ‘812’s inventions with said ball valve is operated and cause said piezoelectric material as disclosed by ‘050 in order to simply, exactly, and rapidly ascertain the position of a closing element of an injection valve in a motor vehicle engine (para. [0006] of ‘050).

Regarding claim 10, ‘240 disclose not explicitly disclose said pipe is made to branch off, said pipe branch made to extend from said pipe at a place between an inlet of said pipe and said ball valve through a wall of said container.  
‘050 discloses the energy conversion apparatus of claim 8 wherein said pipe is made to branch off (fig.1: lines 2, 3, 9), said pipe branch made to extend from said pipe 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘240 and ‘812’s inventions with said pipe branch made to extend from said pipe at a place between an inlet of said pipe and said ball valve through a wall of said container as disclosed by ‘050 in order to simply, exactly, and rapidly ascertain the position of a closing element of an injection valve in a motor vehicle engine (para. [0006] of ‘050).
14.	Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Langmann Patent No.: US 9097240 B1 hereinafter referred to as ‘240 in view of Newman Pub. No.: US 20150101323 hereinafter referred to as ‘323 and further in view of Berg Patent No.: US 4184807 A hereinafter ‘807.
Regarding claim 9, ‘240 discloses an energy conversion apparatus comprising: 
a. a pipe (pipe 50) filled with pressurized water (e.g. Col.5, lines 1-30, 50-65 note: variation i.e. increase or decrease in fluid pressure), 
b. a turbine (fig.1A, turbine 22) within said pipe, connected to a piston (12), 
c. a water filled container (10) operably connected to said pressurized water through said piston (12) and containing piezoelectric material (Col.6, lines 44-52 indicate piezoelectric material, claim 16 and abstract indicates restoring force such as spring 20 or other mechanism) electrically connected to a grid (e.g. see fig.4E shows a mechanical load such as electric generator, pump etc. Fig.1A shows load 44 that consume electrical power, Col.4, lines 34-36), So as water is made to flow through said pipe (50), then water pressure within said container (10) is made to vary and cause said piezoelectric material 
‘240 discloses the limitation of the claim(s) as discussed above, but does not specifically disclose the grid, piezoelectric material and a cam.
However, ‘323 discloses containing piezoelectric material electrically connected to a grid (e.g. see para. [0005] indicates grid; para. [0008] indicates containing piezoelectric material connected to the power grid; para. [0016] indicates: fig.2, ceramic piezoelectric material/element 19 connected to the grid, fig.3, plastic piezoelectric material 22, para [0018]). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘240’s invention with the piezoelectric material electrically connected to the grid and the cam as disclosed by ‘323 in order to greatly enhance the possible electric output of piezoelectric elements (para. [0008] of ‘323).
‘807 discloses shafted to a cam (figs. 3, 4, 6, shaft 34, cam wheel 50) operably connected to a piston (piston shaft 71, piston 74, Col.2, lines 20-48).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘240 and ‘323’s inventions with the connection of the shafted cam and the piston as disclosed by ‘807 in order to suit the condition of water flow (Col.1, lines 20-30 of ‘807).

Regarding claim 11, ‘240 does said piston 12 as shown in fig.1A, but not explicitly disclose sid piston is operably connected to said cam through an agency of a wheel arranged to ride on a rim of said cam so ssaid cam is made to revolve.
However, ‘807 discloses the energy conversion apparatus of claim 9 wherein sid piston (fig.3: piston 74, a piston shaft 71, Col.2, lines 30-48) is operably connected to said cam (fig.3: cam wheel 50) through an agency of a wheel (fig.3: wheel 73) arranged to ride on a rim of said cam (50) so ssaid cam is made to revolve (Col.2, lines 20-25 indicates a cam wheel 50 as shown in figs. 3, 5, 6 is fixed externally to shaft 34 so as to rotate).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘240 and ‘323’s inventions with the connection of the cam and the wheel as disclosed by ‘807 in order to suit the condition of water flow (Col.1, lines 20-30 of ‘807).

Response to Arguments
15.	Applicant's arguments filed 02/27/2021 with respect to the prior art reference ‘240 (US 9097240) and the prior art reference ‘323 (US 20150101323) have been fully considered but they are not persuasive. In particular:
The applicant argues that the machinery of the prior art ‘240 is made to work at 1/43,200 Hertz. The piezoelectric material indicated is used as a spring. The applicant points out that the cam on the invention may be multilobed, further increasing frequency of pressure variation. And the invention of the prior art ‘323 could only be made to work at 1/43,200 Hertz.
.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., frequency 1/43,200 Hertz or increasing frequency) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The prior art ‘240 discloses other mechanism such as piezoelectric material may also provide the restoring force instead of a spring 20 as shown in fig.1. Piezoelectric material are further able to directly generate electric power from the changes in pressure (Col.6, lines 40-52 of the prior art ‘240).
Claim 16 of the prior art ‘240 discloses restoring force member comprises one of the following: a compressible gas or liquid, one or more bladders, one or more springs, one or more magnets, one or more sections of elastic material and one or more pieces of piezoelectric material (e.g. see col.9, lines 57-61 of ‘240). 
Therefore, the combination of prior art reference ‘240 (US 9097240) in view of prior art reference ‘323 (US 20150101323) are found to be disclosing the limitations of the amended new claims. Please see more detailed mapping of the claims above.

Conclusion
16.	The prior art made of record (see attached PTO-892, C-J) and not relied upon is considered pertinent to applicant's disclosure.

17. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Htet Z. Kyaw/ (03/23/2021)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837